IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-10411
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RUDY VAN WILLIAMS,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:96-CR-68-17-A
                       - - - - - - - - - -
                         February 3, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Rudy Williams appeals from his resentencing on his

conviction for conspiracy to distribute cocaine and crack cocaine

following the vacatur of his conviction for distribution of crack

cocaine and remand by this court in United States v. Freeman, 164

F.3d 243, 251 (5th Cir. 1999).   He argues that the district court

erred by overruling his objection to the amount of drugs

attributed to his sentence by the revised PSR.   Specifically, he

contends that portions of the PSR’s drug-quantity calculations

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-10411
                                -2-

were invalidated by this court’s vacatur of his distribution

conviction, are insufficiently reliable for sentencing purposes,

and were not sufficiently foreseeable to be attributed to his

sentence as relevant conduct.   Factual findings made by a

sentencing court must be supported by a preponderance of the

evidence and are upheld unless clearly erroneous.    See United

States v. McCaskey, 9 F.3d 368, 372 (5th Cir. 1993).   The

sentencing court’s interpretations of the guidelines are reviewed

de novo.   See id.

     The PSR is generally considered reliable evidence for

sentencing purposes.   See United States v. Vital, 68 F.3d 114,

120 (5th Cir. 1995).   If the defendant fails to meet his burden

of rebutting the PSR’s findings by submitting relevant evidence

or affidavits, the district court is free to adopt the PSR’s

findings without further inquiry.   See id.   Because Williams

failed to present relevant evidence to rebut the revised PSR’s

drug-quantity calculations, the district court did not err by

adopting the revised PSR’s findings.   In addition, to the extent

that Williams’ claims challenge the revised PSR’s findings that

were unaffected by this court’s holding in Freeman, they are

barred by the waiver and the law of the case doctrines.      See

United States v. Castillo, 179 F.3d 321, 326 (5th Cir. 1999)(an

issue that could have been raised in an earlier appeal in the

case is waived); United States v. Becerra, 155 F.3d 740, 752 (5th

Cir. 1998)(an issue of law or fact decided on appeal may not be
                           No. 99-10411
                                -3-

reexamined either by the district court on remand or by the

appellate court on a subsequent appeal unless (1) the evidence

involved was substantially different, (2) controlling authority

has since made a contrary decision regarding the issues involved,

or (3) the decision was clearly erroneous).

     Williams has also filed a motion pursuant to FED. R. APP.

P. 28(i) to adopt any relevant arguments in any coappellant’s

brief.   Because this court affirmed the convictions and sentences

of all of Williams’ codefendants in Freeman, Williams is the sole

appellant in the instant case.   Accordingly, Williams’ motion is

DENIED and the district court’s judgment is AFFIRMED.